 Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 1 of 9 PageID: 101



NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

                                   :
AMADO CORREA SANTOS,               :
                                   : Civ. Action No. 19-6597(RMB)
                 Petitioner        :
                                   :
          v.                       :         OPINION
                                   :
WARDEN ORTIZ,                      :
                                   :
                 Respondent        :
                                   :


BUMB, District Judge

     This matter comes before the Court upon Petitioner Amado

Correa Santos’ petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 (Pet., ECF No. 1), challenging the Bureau of Prison’s

(“BOP”) calculation of his sentence. Respondent filed an answer in

opposition to the petition (Answer, ECF No. 5.) For the reasons

discussed below, the Court will dismiss the petition.

I.   BACKGROUND

     Petitioner is a federal prisoner incarcerated in the Federal

Correctional    Institution   in   Fort   Dix,   New   Jersey.   (“FCI-Fort

Dix”). (Pet., ECF No. 1, ¶2.) Petitioner was indicted in the United

States District Court for the Western District of Arkansas on

August 17, 2010, and charged with Illegal Re-entry into the United

States after Deportation for a Felony, in violation of 8 U.S.C. §§
    Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 2 of 9 PageID: 102



1326(A), (B)(1). (Declaration of Gail Crowe 1 (“Crowe Decl.”), ¶4

and Exs. 1, 2, Dkt. No. 5-1; see also Declaration of Carrie

Dobovich 2 (“Dobovich Decl.”), Ex. 1, Dkt. No. 5-2.) On February 8,

2011, Petitioner was sentenced to an 11-month term of imprisonment

for this crime. (Crowe Decl., ¶5, Ex. 3.) In the meantime, on

November 4, 2010, Petitioner was indicted in the Western District

of Arkansas for Conspiracy to Distribute a Controlled Substance

(Methamphetamine). (Id., ¶6, Ex. 4.) On August 4, 2011, he was

sentenced for the drug offense to a 240-month term of imprisonment.

(Id., ¶7, Ex. 5.) The sentencing court did not address whether the

sentences should run consecutively or concurrently. (Id.)

       The   BOP’s   Designations     and   Sentence   Computation      Center

(“DSCC”) first calculated Petitioner’s sentence on May 21, 2019.

(Crowe Decl., ¶9, Ex. 7.) The DSCC determined that Petitioner’s

sentence commenced on the date his first sentence was imposed,

February 8, 2011, and computed it with the two sentences running

concurrently.      (Id.,)   The   sentences   were   aggregated   and    prior

custody credit was applied from August 7, 2010 (date of arrest) to


1   Gail Crowe is a Management Analyst with the United States
Department of Justice, Federal Bureau of Prisons, Designations and
Sentence Computation Center located in Grand Prairie, Texas.
(Crowe Decl., ¶1, Dkt. No. 5-1.)

2 Carrie Dobovich is a Legal Assistant with the Federal Bureau of
Prisons, FCI-Fort Dix, who has access to BOP files maintained on
FCI Fort Dix prisoners in the ordinary course of business.
(Dobovich Decl., ¶1, Dkt. No. 5-2.)

                                       2
 Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 3 of 9 PageID: 103



February 7, 2011 (date before first sentence imposed), which

resulted in a combined sentence of 20 years, 5 months, and 27 days.

(Crowe Decl., ¶9, Ex. 7.) The projected release date from this

calculation, including estimated accrued good conduct time, was

June 21, 2028. (Id.)

     DSCC   reviewed   Petitioner’s     sentence   computation   after   he

filed the instant action. (Crowe Decl. ¶10, Ex. 8.) The DSCC review

found   an error in its computation of Petitioner’s sentence; the

two sentences should not have been aggregated because the first

sentence, after proper application of jail credit, would have

discharged prior to the date of sentencing in Petitioner’s second

case. (Id.) Petitioner’s properly calculated release date from his

first sentence was July 16, 2011. (Id. ¶11.) His second sentence

was imposed over two weeks later, on August 4, 2011. (Id. ¶12,

Exs. 5, 6.) The sentences cannot be aggregated because the first

sentence discharged before imposition of the second sentence and

the sentencing court did not order that the sentences be served

concurrently. (Id., ¶13, Exs. 6, 8, 9.) Upon finding this error,

DSCC recalculated Petitioner's sentence and determined that his

correct release date is December 18, 2028, not the previously

calculated release date of June 21, 2028. (Id., ¶13, Ex. 9.)

     Petitioner attempted to exhaust his administrative remedies,

as he must, before filing the present petition. On or about October

30, 2017, Petitioner filed an administrative remedy request with

                                    3
 Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 4 of 9 PageID: 104



the Warden on form BP-9. (Dobovich Decl. ¶5, Ex. 2.) Petitioner

was advised to resubmit the BP-9 with proof that he first attempted

informal resolution but instead Petitioner submitted an appeal on

form BP-10 to the Regional Director. (Id. ¶6, Ex. 2.) Petitioner’s

BP-10 was also rejected for his failure to demonstrate his attempt

at informal resolution. (Id.) Rather than correct the identified

issue, Petitioner filed a BP-11 to the Central Office, which was

also rejected. (Id. ¶7, Ex. 2.)

II.   DISCUSSION

      A.   The Parties’ Arguments

      Petitioner seeks prior custody credit against his aggregate

sentence for the time he served since his earliest offense date,

August 17, 2010. (Pet. ¶13, Dkt. No. 1.) Petitioner only received

prior custody credit beginning February 8, 2011. (Id.) Respondent

contends that the Court should dismiss the petition, asserting

Petitioner   failed   to   properly   exhaust   administrative   remedies

because he did not follow the instruction to demonstrate that he

attempted informal resolution before seeking a formal remedy.

(Answer, Dkt. No. 5 at 6-7.) Alternatively, Respondent argues that

the DSCC has corrected Petitioner’s sentence calculation, and it

results in a later projected release date because Petitioner’s

first sentence was fully discharged on July 16, 2011. (Id. at 8-

9.) The credit Petitioner seeks was applied to the first federal

sentence and cannot be applied to the current federal sentence

                                      4
 Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 5 of 9 PageID: 105



because 18 U.S.C. § 3585(b) prohibits doubt credit for time served

against multiple sentences. (Answer, Dkt. No. 5 at 9-10.)

     B.        Exhaustion

     A    federal       prisoner    usually      must    exhaust   administrative

remedies before filing a habeas corpus petition under 28 U.S.C. §

2241. Moscato v. Fed. Bureau of Prisons, 98 F.3d 757, 760 (3d Cir.

1996). “Proper exhaustion requires that a prisoner present his

claim     at    every    administrative        level.”    Concepcion   v.   Warden

Allenwood      FCI,     750   F.   App'x   184,    185    (3d   Cir.   2019).   The

administrative remedy procedures for federal prisoners are set

forth at 28 C.F.R. §§ 542.10-542.18. Absent proper exhaustion of

administrative remedies, “judicial review is barred unless [the

prisoner] can demonstrate cause and prejudice.” Johnson v. Warden

Big Sandy USP, 708 F. App'x 745, 747 (3d Cir. 2017).

     The BOP administrative procedure program requires that the

inmate first address his complaint informally to staff. (Dobovich

Decl. ¶3, citing 28 C.F.R. §§ 542.10-542.18.) If dissatisfied with

the informal response, the inmate may file an administrative remedy

request to the warden of the institution. (Id.) If that result is

unsatisfactory, the inmate may appeal to the BOP Regional Director.

(Id.) If dissatisfied with the Regional Director’s response, the

inmate may finally appeal to the National Appeals Administrator in

the Central Office of the BOP. (Id.) An inmate has exhausted his

remedies after appeal to and denial by the Central Office. (Id.)

                                           5
 Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 6 of 9 PageID: 106



      Petitioner’s administrative appeals were rejected because he

failed to submit proof of attempting an informal resolution.

(Dobovich Decl., Ex. 2, Dkt. No. 5-2.) Petitioner was given an

opportunity to remedy this procedural error but chose instead to

continue    his       appeals.     Absent     proper      exhaustion,      Petitioner’s

claims are procedurally defaulted because he did not show cause

and   prejudice        to    excuse    the    default.     See     e.g.    Millhouse    v.

Lewisburg, 666 F. App'x 98, 100 (3d Cir. 2016) (finding prisoner

failed     to        demonstrate      cause       for    his     failure    to   exhaust

administrative          remedies).     Thus,       the    Court     will   dismiss     the

petition        as     procedurally      defaulted.            Nevertheless,     in    the

alternative, the Court would deny the petition on the merits, as

discussed below.

      C.     Prior Custody Credit

      The Attorney General of the United States has delegated

responsibility for computation of federal sentences to the BOP.

United     States       v.   Wilson,    503       U.S.   329,     333-35   (1992).     “In

calculating a federal sentence, the BOP first determines when the

sentence commenced and then determines whether the prisoner is

entitled to any credits toward his sentence.” Blood v. Bledsoe,

648 F.3d 203, 207 (3d Cir. 2011) (citing 18 U.S.C. § 3585.) “A

sentence to a term of imprisonment commences on the date the

defendant is received in custody awaiting transportation to, or



                                              6
    Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 7 of 9 PageID: 107



arrives     voluntarily    to   commence   service   of   sentence   at,   the

official detention facility at which the sentence is to be served.”

18 U.S.C. § 3585(a). According to BOP policy, if, at the time of

sentencing, the prisoner is in exclusive federal custody solely on

the basis of the conviction for which the sentence is imposed, the

sentence commences on the date of imposition. BOP Program Statement

5880.28, Sentence Computation Manual (CCCA of 1984), at 1-12. 3

       Relevant here, Petitioner was sentenced on February 8, 2011,

in criminal case number 5:10-CR-50105, to a term of 11 months of

imprisonment for illegal reentry. (Crowe Decl., Ex. 3, Dkt. No. 5-

1.) At that time, Petitioner was not serving another federal

sentence. (Crowe Decl., ¶13, Ex. 8.) Therefore, the BOP properly

concluded that Petitioner’s 11-month sentence commenced on the

date the sentence was imposed, February 8, 2011. (Id.) See e.g.

Mills v. Quintana, 408 F. App'x 533, 535 (3d Cir. 2010) (citing 18

U.S.C. § 3585(a); PS 5880.28, Ch. 1, p. 13 (“In no case can a

federal sentence of imprisonment commence earlier than the date on

which it is imposed.”))

       Next, the BOP considered whether Petitioner was entitled to

prior custody credit under 18 U.S.C. § 3585(b). Petitioner was

arrested on August 17, 2010 for the illegal reentry offense. (Crowe

Decl., Ex. 1.)      He was sentenced for this offense on February 8,


3 Available at https://www.bop.gov/policy/progstat/5880_028.pdf
(last viewed July 30, 2020).
                                       7
 Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 8 of 9 PageID: 108



2011, at which time he had not yet been sentenced on his drug

offense in Case Number 5:10-CR-50105. (Crowe Decl., ¶5, Ex. 3,

Dkt. No. 5-1.) Therefore, the BOP awarded all prior custody time

(August 17, 2010 until February 7, 2011) toward the 11-month

illegal reentry sentence. (Crowe Decl., ¶11, Ex. 8.) Petitioner’s

11-month sentence for illegal reentry was fully discharged on July

16, 2011. (Id.)

     Petitioner, however, remained in custody until sentencing for

his drug offense on August 4, 2011. (Crowe Decl., ¶¶11-12, Exs. 3,

5, 6, 8, 9.) The BOP commenced Petitioner’s second sentence on

August 4, 2011, the date of imposition, pursuant to 18 U.S.C. §

3585(a). (Crowe Decl., ¶12, Exs. 5, 6, 9.) The BOP then awarded

prior custody credit toward Petitioner’s 240-month sentence from

July 17, 2011 to August 3, 2011. (Crowe Decl., ¶12, Ex. 9.) The

credit Petitioner seeks was applied to the already-discharged

federal sentence; therefore, it cannot be applied against another

sentence because § 3585(b) prohibits the crediting of time served

against multiple sentences. See e.g., Hasan v. Sniezek, 379 F.

App’x 232, 234-35 (3d Cir. 2010) (holding prisoner was not entitled

to double credit where he had already been granted prior custody

credit against fully discharged sentence). For these reasons, in

the alternative to dismissal of the petition for procedural default

of administrative remedies, the Court would deny the petition on

the merits.

                                    8
 Case 1:19-cv-06597-RMB Document 6 Filed 07/31/20 Page 9 of 9 PageID: 109



III. CONCLUSION

     For     the   reasons   stated   above,   the   Court   will   dismiss

Petitioner’s petition for a writ of habeas corpus under 28 U.S.C.

§ 2241.



An appropriate Order follows.


Dated:     July 31, 2020


                                          s/Renée Marie Bumb
                                          RENÉE MARIE BUMB
                                          United States District Judge




                                      9
